DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a response dated 1/3/2022 in which claims 1 and 16 have been canceled, claims 2, 14, and 21 have been amended and new claim 22 has been added.  Thus, the claims 2-15 and 17-22 are pending in the application. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-15 and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of sending a trade order to the market center without significantly more. 
Examiner has identified claim 2 as the claim that represents the claimed invention presented in independent claims 2, 14, and 21.
Claim 2 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 2 recites a series of steps, e.g., controlling, by at least one processor: determining that a plurality of different trading products being electronically traded among a plurality of computers via a communication network are related to but different from a first trading product, in which a quantity of the first trading product is determined to be substantially equivalent to a quantity of each of the plurality of different trading products; receiving, over the communication network, from a remote computing device of at least one market center, market data related to the first trading product and the plurality of different trading products; determining based at least in part on the market data, a composite value for the first trading product and the plurality of different trading products; automatically, generating, based on the composite value, at least one constituent trading order that is configured to satisfy at least a portion of a composite trading order determined from the composite value; and transmitting, over the communication network, on behalf of a trader, the at least one constituent trading order to the at least one market center.  These limitations describe the abstract idea of sending a trade order to the market center, which correspond to a Certain Methods of Organizing Human Activity and hence are abstract in nature.  The additional limitations of one processor, electronically, a plurality of computers, a communication network, and a remote computing device do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 2 recites an abstract idea (Step 2A, Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of one processor, electronically, a plurality of computers, a communication network, and a remote computing device result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of one processor, electronically, a plurality of computers, a communication network, and a remote computing device are all recited at a high level of generality and under their broadest reasonable interpretation comprise a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The limitation (with the exception of italicized limitations) of receiving, over the communication network, from a remote computing device of at least one market center, market data related to the first trading product and the plurality of different trading products amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The additional limitations are no more than mere instructions to apply the exception using a generic computer element.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 2 is directed to an abstract idea (Step 2A-Prong 2: NO).
Versata Dev. Group, Inc. v. SAP A,., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cor. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 2 is not patent eligible.
	Similar arguments can be extended to other independent claims 14 and 21 and hence claims 14 and 21 are rejected on similar grounds as claim 2.
Dependent claims 3-13, 15-20, and 22 further define the abstract idea that is present in their respective independent claims 2 and 14, thus correspond to a Certain Methods of Organizing Human Activity and hence are abstract in nature.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  
Response to Arguments
Examiner withdraws 35 U.S.C. 112, second paragraph, rejection of claims 2-21 in view of Applicant’s arguments.
With respect to double-patenting rejection of claims 2-21, Examiner holds this rejection in abeyance as per Applicant’s request dated 1/3/2022.
Applicant's arguments filed dated 1/3/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 2-15 and 17-22 under 35 U.S.C. 101, Applicant states that under Step 2A, Prong I, claims 2-22 do not recite a judicial exception.  Applicant states that claim 2 goes beyond merely sending a trade order.  In this regard, Applicant cites various claim limitations and concludes that the claims “correspond to Certain Method of Organizing Human Activity” is based on an improper characterization of the claims.  Applicant also notes that no all economic principles or practices are patent ineligible, only fundamental ones are.  The claimed subject matter of, e.g., “automatically generat[es], based on the composite value [for the first trading product and the plurality of different trading products], at least one constituent trading order” and “transmit[] … the at least one constituent trading order to the at least one market center,” is not a fundamental or foundational economic concept.
	Examiner respectfully disagrees and notes that under Step 2A, Prong I, the claim limitations are considered to determine if the claim recites an abstract idea.  The additional technical limitations are also considered to determine if these limitations restrict the claim from reciting an abstract idea.  In this case, it was determined that the claim recites an abstract idea of sending a trade order.  Sending a trade order is a fundamental economic practice or principle (see October 2019 Update: Subject Matter Eligibility, page 5, the term “fundamental” is not used in the sense of necessarily being “old” or “well-known,” although being old or well-known may indicate that the practice is “fundamental.”).  Placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC has been identified as one of the examples of “fundamental economic practices or principles”.  
	Applicant states that under Step 2A, Prong II, claims 2-22 are integrated into a practical application.
	Examiner respectfully disagrees and notes that when there is insufficient liquidity in the market place, the claimed invention identifies alternative trading products to provide liquidity.  Identifying insufficient liquidity is a business problem and identifying alternative trading products is a business solution.  These are not technical solution to a technical problem.  The technology based solution involves the use of technology as a tool and simply amounts to applying the abstract idea.  Without any technical improvements, the claim lacks integrating the abstract idea into a practical application.  Thus, these arguments are not persuasive.
	With respect to claims adding “significantly more” to a judicial exception, Applicant did not provide any specific arguments and relies on arguments which are presented under Step 2A, Prong I and II.  These arguments have been previously addressed by the Examiner and will not be repeated.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693